Application for leave to file petition for writ of habeas corpus and writ of prohibition; and
Petition for writ of certiorari to the Supreme Court of the Philippines.
The Court desires to hear argument upon the questions presented by the motion for leave to file the petition for writs of habeas corpus and prohibition and by the petition for writ of certiorari. Action upon the motion for leave to file and the petition for writ of certiorari will be withheld meanwhile, and the motion and petition are set down for oral argument on Monday, January 7, next.
Mr. Justice Jackson took no part in the consideration of this order.